      Case 1:21-cv-00076-DWM-TJC Document 30 Filed 08/17/21 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


BRANDY MORRIS and BRENDA                          CV 21-76-BLG-DWM-TJC
GRAY, on behalf of themselves and all
others similarly situated,
                                                  ORDER
                     Plaintiffs,

vs.

FIRST INTERSTATE BANK,

                     Defendant.

         Defendant moves for the admission of Andrew J. Demko (“Applicant

Attorney”) to practice before this Court in this case with Mark D. Parker to act as

local counsel. (Doc. 29.) The Applicant Attorney’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion is

GRANTED on the condition that the Applicant Attorney shall do their own work.

This means that the Applicant Attorney must write and sign their own pleadings,

motions, and briefs, and appear and participate personally. The Applicant

Attorney shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 1:21-cv-00076-DWM-TJC Document 30 Filed 08/17/21 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

the Applicant Attorney, within fifteen (15) days of the date of this Order, files a

pleading acknowledging admission under the terms set forth above.

      DATED this 17th day of August, 2021.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
